DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-17 were pending in this office action, of which claims 1 and 9 are independent claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 16 of U.S. Patent No. 9,064,274. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application #17/092,122
U.S. Patent # 9,064,274
Claims 1, A method of making personality-related recommendations to an entity, the method being performed by a computer system comprising at least one computer processor, the method comprising: 
receiving indications of personality attributes of an entity; 
acquiring indications of personality attributes of a desired partner of the entity; 
applying a mathematical model to the personality attributes of the entity and the personality attributes of the desired partner of the entity, the mathematical model calculating one or more recommended changes to the personality attributes of the entity to increase a predicted relationship satisfaction score between the entity and the desired partner, 

the mathematical model configured to use a summation operation of a relationship function for each of a discrete number of specific attribute pairs for the entity and the desired partner of the entity, wherein the relationship function for at least one attribute pair reflects an antagonistic relationship such that the predicted relationship satisfaction score increases with greater dissimilarity in paired attribute scores; 

















selecting a recommended action from a database of recommended actions, based at least in part on the recommended changes to the personality attributes of the entity resulting from the antagonistic relationship for the at least one attribute pair; and 
transmitting an indication of the recommended action.  

Claims 1, 10 and 16, A method of making personality-related recommendations to an entity, the method being performed by a computer system comprising at least one computer processor, the method comprising: 
receiving indications of personality attributes of an entity; 
acquiring indications of personality attributes of a desired partner of the entity;
 applying a mathematical model to the personality attributes of the entity and the personality attributes of the desired partner of the entity, the mathematical model calculating one or more recommended changes to the personality attributes of the entity to increase a predicted relationship satisfaction score between the entity and the desired partner, and 
the mathematical model comprising at least one numerical operation on at least one of the personality attributes of the entity, at least one of the personality attributes of the desired partner, and at least one statistical interaction term that reflects a synergistic and/or antagonistic relationship between the at least one of the personality attributes of the entity and the at least one of the personality attributes of the desired partner, wherein the at least one numerical operation comprises at least one summation operation and the at least one summation operation comprises a summation operation in the form of equation (1) . 
    PNG
    media_image1.png
    44
    149
    media_image1.png
    Greyscale

and n represents a discrete number of personality attributes, i.sub.y represents the personality attribute y of n for the entity, p.sub.z represents the personality attribute z of n for the desired partner, and e.sub.yz represents the statistical interaction term that reflects a synergistic and/or antagonistic relationship between the personality attribute y of n for the entity and the personality attribute z of n for the desired partner; 
selecting a recommended action from a database of recommended actions, based at least in part on the recommended changes to the personality attributes of the entity; and 
transmitting an indication of the recommended action.
2. The method of Claim 1, wherein the summation operation comprises a term in the form of equation (1): 
    PNG
    media_image1.png
    44
    149
    media_image1.png
    Greyscale
 and wherein n represents a discrete number of personality attributes, iy represents the personality attribute y of the entity, and pz represents the personality attribute z for the desired partner, and eyz represents the relationship function than can reflect the antagonistic relationship between in and pn.  

Part of claim 1


Claims 1-2 are nonprovisionally rejected on the ground of nonstatutory obviousness-type double patenting for the reasons set forth both below in the claims and above in the previous double patenting rejections.  The claims of the ‘274 US Patent anticipate the claims of the Instant Application with minor phrase changes.  Therefore, the claims in the Instant Application are obvious in view of the claims of the ‘274 patent.  This is a nonprovisional obviousness-type double patenting rejection.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the '122 claims with the '274 claims with the changes will provide a system that would achieve the same intended result.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


a.	Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependency of claims 10-17 is improper. 
b.	The claimed term in and pn in claim 2 are unclear.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 9 recited an interface for interacting with a relationship modeling computer system without claiming associated computer hardware required for execution.  However, the specification does define any hardware associated with the interface. See the specification paragraphs 0031, 0037,0040, 0054, 0055 for the user interface displayed on the website, social media platform, smartphone application, etc. According to MPEP 2111, examiner obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases.  Therefore, examiner interprets the interface as recited in claim 9 is any entity that capable of performing the functions as recited, which include software module.  Thus claim 9 is directed to a software per se system which is directed to non-statutory subject matter.  See MPEP § 2106.03.
There is a claim rejection under 35 USC 112b for claims 10-17 for improper dependency. However, the interface recited in claims 10-17 are also directed to a software per se system which is directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 9 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zilca, US 20070192106 A1 (hereinafter “Zilca”).

As to claim 9,
Zilca teaches an interface for interacting with a relationship modeling computer system (Zilca, para 0073 and 0075, the interaction module 613 adjusts a user interaction interface based on at least one of personality models, personality match scores, and personality types with para 0075 for client server interaction), the interface comprising: 
an entity input module configured to allow a user entity to assess the entity's own attributes and comprising at least three interactive interface controls for selecting at least three levels, the controls corresponding to at least three specific entity attributes from the following: openness level of the entity; conscientiousness level of the entity; neuroticism level of the entity; extroversion level of the entity; and agreeableness level of the entity (Zilca, Fig. 6, para 0058, FIG. 6, a three-dimensional surface 530 shows personality facets or characteristics (x-axis) versus cluster or group identity criteria (self-organizing map (SOM) clustering on the y-axis). SOM clustering may include criteria employed in defining PTs. The intensity of each of the listed characteristics is depicted based on shading along the z-axis. The characteristics in this example include introversion/extraversion, agreeableness, consciousness, emotional stability/neuroticism and intellect. Other characteristic and clusters may be employed. A user may be able to map them and then select other users with similar characteristics or desirable characteristics to communicate with. The surface 530 was derived based on data from 157 subjects); 
a calculation output module configured to display results resulting from a calculation module that uses input from entity input modules of others to determine a-3-Application No.: 17/092122 match using a maximization algorithm comprising a summation operation using an attribute pair relationship series (Zilca, para 0058, A user may be able to map them and then select other users with similar characteristics or desirable characteristics to communicate with. The surface 530 was derived based on data from 157 subjects with para 0057 for the visualization is composed of a graph where every node is a user and the arches/lines between nodes indicate closeness, as shown in FIG. 5. Other features may include adding or eliminating criteria to re-render the visualization to fine tune search results. Other visualization graphs or techniques may also be employed); and 
a match output module configured to display to the user entity at least one other entity as a match (Zilca, para 0057-0058, the visualization is composed of a graph where every node is a user and the arches/lines between nodes indicate closeness, as shown in FIG. 5. Other characteristic and clusters may be employed. A user may be able to map them and then select other users with similar characteristics or desirable characteristics to communicate with. The surface 530 was derived based on data from 157 subjects).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zilca, US 20070192106 A1 (hereinafter “Zilca”) and in view of Herz, US 6460036 B1 (hereinafter “Herz”). 
As to claim 1,
Zilca teaches a method of making personality-related recommendations to an entity (Zilca, para 0011, An interaction module is configured to permit searches by the user to search one of an initial model and an enhanced model of other users wherein the interaction module calculates a personality match score between models of users in the social network indicating closeness based on one or more criteria), the method being performed by a computer system comprising at least one computer processor, the method comprising: 
receiving indications of personality attributes of an entity (Zilca, para 0044, 0052 PT's describe meaningful descriptors of the user's personality. Some examples of PT's are: "creative", "goal-oriented", and "calm". Determining which PT's the user belongs to may be obtained in several different ways.); 
acquiring indications of personality attributes of a desired partner of the entity (Zilca, para 0046 and 0052, the personality models/profiles of two or more users are matched and a Personality Similarity/Match Score (PMS) is obtained); 
applying a mathematical model to the personality attributes of the entity and the personality attributes of the desired partner of the entity (Zilca, para 0046 and 0058, the personality models/profiles of two or more users are matched and a Personality Similarity/Match Score (PMS) is obtained), 
the mathematical model calculating one or more recommended changes to the personality attributes of the entity to increase a predicted relationship satisfaction score between the entity and the desired partner (Zilca, para 0073, the interaction module 613 adjusts a user interaction interface based on at least one of personality models, personality match scores, and personality types. E.g., colors, window size, textures, and functions may be adjusted based on the individual user's personality model, personality type or interactions with another user based on the match score. For instance, in a match score is high, during interaction between the highly matched pair different interface features are observed and provided for the highly matched pair with para 0080), 
wherein the relationship function for at least one attribute pair reflects an antagonistic relationship such that the predicted relationship satisfaction score increases with greater dissimilarity in paired attribute scores (Zilca, para 0080, one of an appearance and functionality of a user interaction interface may be adjusted or set based on at least one of personality models, personality match scores, and personality types. In other words, the type of match, closeness (e.g., score difference) or other criteria between users may be adjusted during communications between the two users); 
selecting a recommended action from a database of recommended actions, based at least in part on the recommended changes to the personality attributes of the entity resulting from the antagonistic relationship for the at least one attribute pair (Zilca, para 0080, the type of match, closeness (e.g., score difference) or other criteria between users may be adjusted during communications between the two users. If for example, the type of relationship is based on a romantic theme, the user interface would provide visual images or a general appearance related to this type of relationship. In addition, other facets of the interface may change based on the closeness in scores with para 0067 and 0081-0082); and 
transmitting an indication of the recommended action (Zilca, para 0081-0082, content and/or recommendations for content may be sent out to users based on one or more of personality models, personality types, and personality match scores).  

Zilca teaches the invention as claimed above, Zilca does not explicitly teach the mathematical model configured to use a summation operation of a relationship function for each of a discrete number of specific attribute pairs for the entity and the desired partner of the entity.
However, Herz teaches the mathematical model configured to use a summation operation of a relationship function for each of a discrete number of specific attribute pairs for the entity and the desired partner of the entity (Herz, col. 4-5 lines para 66-67 and 1-7, an aggregate profile formed by averaging the attributes of all target objects in a cluster, termed a "cluster profile," (j.) a real number determined by calculating the statistical variance of the profiles of all target objects in a cluster, is termed a "cluster variance," (k.) a real number determined by calculating the maximum distance between the profiles of any two target objects in a cluster, is termed a "cluster diameter."); 

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Zilca by adding the calculating statistical variance of the profiles of all target object in a cluster to enables a user to access information of relevance and interest to the user without requiring the user to expend an excessive amount of time and energy as taught by Herz.

As to claim 2,
The combination of Zilca and Herz teaches the method of Claim 1, wherein the summation operation comprises a term in the form of equation (1): 
    PNG
    media_image1.png
    44
    149
    media_image1.png
    Greyscale
 and wherein n represents a discrete number of personality attributes, iy represents the personality attribute y of the entity, and pz represents the personality attribute z for the desired partner, and eyz represents the relationship function than can reflect the antagonistic relationship between in and pn (Harz, col. 59 lines 10-55, Updating of a user's generated search profile set can be done at step 1108. When an article is read, the server S.sub.2 shifts each search profile in the set slightly in the direction of the target profiles of those nearby articles for which the computed measure of article attractiveness was high. Given a search profile with attributes u.sub.ik from a user's search profile set, and a set of J articles available with attributes d.sub.jk (assumed correct for now), where I indexes users, j indexes articles, and k indexes attributes, user I would be predicted to pick a set of P distinct articles to minimize the sum of d(u.sub.I, b.sub.j) over the chosen articles j. The user's desired attributes u.sub.i,k and an article's attributes d.sub.jk would be some form of word frequencies such as TF/IDF and potentially other attributes such as the source, reading level, and length of the article, while d(u.sub.I, d.sub.j) is the distance between these two attribute vectors (profiles) using the similarity measure described above. If the user picks a different set of P articles than was predicted, the user search profile set generation module should try to adjust u and/or d to more accurately predict the articles the user selected. In particular, u.sub.I and/or d.sub.j should be shifted to increase their similarity if user I was predicted not to select article j but did select it, and perhaps also to decrease their similarity if user I was predicted to select article j but did not).  

As to claim 3,
The combination of Zilca and Herz teaches the method of Claim 1, wherein the attribute pairs include two or more of the following: openness level for each of the entity and desired partner; conscientiousness level for each of the entity and desired partner; -2-Application No.: 17/092122 Filing Date:November 6, 2020 conscientiousness level of the entity and agreeableness of the desired partner; neuroticism and extroversion of the entity; neuroticism and agreeableness of the desired partner; agreeableness and conscientiousness of the desired partner; and openness and agreeableness of the desired partner (Zilca, Fig. 6);  
As to claim 4,
The combination of Zilca and Herz teaches the method of Claim 3, wherein the mathematical model identifies attributes for a partner and a resulting relationship satisfaction score such that the score exceeds a threshold (Zilca, para 0073, the interaction module 613 adjusts a user interaction interface based on at least one of personality models, personality match scores, and personality types. E.g., colors, window size, textures, and functions may be adjusted based on the individual user's personality model, personality type or interactions with another user based on the match score. For instance, in a match score is high, during interaction between the highly matched pair different interface features are observed and provided for the highly matched pair).  

As to claim 5,
The combination of Zilca and Herz teaches the method of Claim 3, wherein the mathematical model applies a multidimensional optimization algorithm to achieve a relative local maximum or minimum (Zilca, Fig. 6 and para 0058, FIG. 6, a three-dimensional surface 530 shows personality facets or characteristics (x-axis) versus cluster or group identity criteria (self-organizing map (SOM) clustering on the y-axis). SOM clustering may include criteria employed in defining PTs. The intensity of each of the listed characteristics is depicted based on shading along the z-axis. The characteristics in this example include introversion/extraversion, agreeableness, consciousness, emotional stability/neuroticism and intellect. Other characteristic and clusters may be employed. A user may be able to map them and then select other users with similar characteristics or desirable characteristics to communicate with).  

As to claim 6,
The combination of Zilca and Herz teaches the method of Claim 1, further comprising providing a user interface for viewing and adjusting values for the entity's personality attributes (Zilca, para 0053, At least the following functions may be performed by a SC system in accordance with present principles: (1) Discovering new users based on PT or matching PM's using the PMS. (2) Assessing the PMS between two users that know each other. (3) Adapting and modifying the way users interact based on their personality and additional inputs (such as explicit preferences entered by users). For example, changing the color of a chat window, or the visual images that constitute the user interface. (4) visualizing the space of users based on PMS only or PMS in combination with other user closeness measures such as residence closeness, same employer, and same favorite artists. The visualization shows which users are closer (in their personality or in their personality combined with other closeness indications).  

As to claim 7,
The combination of Zilca and Herz teaches the method of Claim 6, wherein the user interface also displays the resulting values of the ideal partner profile and those displayed resulting values change, based on the underlying model, in response to adjustments by the entity of its attribute values through the user interface (Zilca, para 0053, changing the color of a chat window, or the visual images that constitute the user interface. (4) visualizing the space of users based on PMS only or PMS in combination with other user closeness measures such as residence closeness, same employer, and same favorite artists. The visualization shows which users are closer (in their personality or in their personality combined with other closeness indications).  
As to claim 8,
The combination of Zilca and Herz teaches the method of Claim 7, wherein the user interface also includes a control that enables an entity to initiate a search for desired partners by finding candidates having the smallest difference between their attribute values and the ideal partner attribute values (Zilca, para 0053, changing the color of a chat window, or the visual images that constitute the user interface. (4) visualizing the space of users based on PMS only or PMS in combination with other user closeness measures such as residence closeness, same employer, and same favorite artists. The visualization shows which users are closer (in their personality or in their personality combined with other closeness indications).  

As to claim 10,
The interface of Claim 4, further comprising a recommendation display module configured to display results from a recommendation module, the results recommending actions by the user entity to improve an outcome with one or more matching entities (See the 35 USC 112 rejection).  
As to claim 11,
The interface of Claim 10, wherein the recommendation module provides recommended dates with the at least one displayed match (See the 35 USC 112 rejection).   
As to claim 12,
The interface of Claim 10, wherein the calculation module summation operation comprises a term in the form of equation (1): 
    PNG
    media_image2.png
    45
    143
    media_image2.png
    Greyscale
 and wherein n represents a discrete number of personality attributes, iy represents the personality attribute y of the entity, and pz represents the personality attribute z for the desired partner, and eyz represents the relationship function than can reflect the antagonistic relationship between in and pn (See the 35 USC 112 rejection).  
As to claim 13,
The interface of Claim 4, wherein the maximization algorithm uses at least one antagonistic relationship between pairs of attributes for the user entity and potential matches (See the 35 USC 112 rejection).  
As to claim 14,
The interface of Claim 4, further comprising a want module and a corresponding interface element configured to accept and allow a user entity to adjust wanted attribute levels of a potential match (See the 35 USC 112 rejection).  
As to claim 15,
The interface of Claim 14, wherein the want module and corresponding interface element comprise at least three interface controls for two or more of the following attributes for the potential match: openness level; conscientiousness level; neuroticism level; extroversion level; and agreeableness level (See the 35 USC 112 rejection).  
As to claim 16,
The interface of Claim 10, wherein the recommendation module is further configured to recommend adjustments in entity attributes to increase a number of potential matches (See the 35 USC 112 rejection).  
As to claim 17,
The interface of Claim 16, wherein the recommendation module is further configured to use archetypal personalities in recommending adjustments in entity attributes (See the 35 USC 112 rejection).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Thompson (US 20040210661 A1) discloses integrating multiple methods of profiling user attributes and preferences, using expert systems to code attributes of objects, predicting goodness of fit between users and candidates or objects, searching for compatible matches, optimizing searching effectiveness, customizing information and commerce to fit user preferences and attributes, and assisting the users to form and maintain new connections with their matches. More specifically, the inventive methods relate to offering integrative solutions to situations where large networks of people seek to find optimal fits between the mutual preferences and attributes. The invention also relates to systems that leverage user feedback and observations of user behavior to create user-dependent logic. Finally, the methods relate to interventions designed to enhance performance via automated coaching, educational course, targeted reinforcement, and peer support and feedback.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




8/25/2022
/NARGIS SULTANA/Examiner, Art Unit 2164